        Case 3:20-cv-03043-MMC Document 9 Filed 05/26/20 Page 1 of 4



 1   CAZ HASHEMI, State Bar No. 210239
     IGNACIO E. SALCEDA, State Bar No. 164017
 2   DORU GAVRIL, State Bar No. 282309
     WILSON SONSINI GOODRICH & ROSATI
 3   Professional Corporation
     650 Page Mill Road
 4   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 5   Facsimile: (650) 565-5100
     Email: chashemi@wsgr.com
 6          isalceda@wsgr.com
            dgavril@wsgr.com
 7
     Attorneys for Nominal Defendant Align
 8   Technology, Inc.

 9
                              UNITED STATES DISTRICT COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11
     ANDREW STAFFORD, Derivatively on Behalf of )        Case No. 3:20-cv-03043-MMC
12   Nominal Defendant ALIGN TECHNOLOGY,             )
     INC.,                                           )   DERIVATIVE ACTION
13                                                   )
                  Plaintiff,                         )   STIPULATION AND [PROPOSED]
14                                                   )   ORDER STAYING ACTION
            v.                                       )
15                                                   )
     JOSEPH M. HOGAN, JOHN F. MORICI, C.             )
16   RAYMOND LARKIN, JR., KEVIN J. DALLAS, )
     JOSEPH LACOB, GEORGE J. MORROW,                 )
17   THOMAS M. PRESCOTT, ANDREA L. SAIA,             )
     GREG J. SANTORA, SUSAN E. SIEGEL,               )
18   WARREN S. THALER, and JULIE TAY,                )
                                                     )
19                Defendants.                        )
                                                     )
20          and                                      )
                                                     )
21   Align Technology, Inc., a Delaware Corporation, )
                                                     )
22                                                   )
                  Nominal Defendant,                 )
23                                                   )
24

25

26

27

28
     STIP. & [PROP.] ORDER STAYING ACTION
     CASE NO. 3:20-CV-03043-MMC
         Case 3:20-cv-03043-MMC Document 9 Filed 05/26/20 Page 2 of 4



 1          WHEREAS, on May 04, 2020, Plaintiff Andrew Stafford, filed a shareholder derivative

 2   action (“Derivative Action”) purportedly on behalf of nominal defendant Align Technology, Inc.

 3   (“Align”), against defendants Joseph M. Hogan, John F. Morici, C. Raymond Larkin, Jr., Kevin

 4   J. Dallas, Joseph Lacob, George J. Morrow, Thomas M. Prescott, Andrea L. Saia, Greg J.

 5   Santora, Susan E. Siegel, Warren S. Thaler, and Julie Tay (collectively, with Align,

 6   “Defendants”);

 7          WHEREAS, a related putative securities class action captioned City of Roseville

 8   Employees’ Retirement System v. Align Technology, Inc. et al., Case No. 3:20-cv-02897-MMC

 9   (the “Securities Action”), is currently pending in this Court, naming as defendants Align and

10   Messrs. Hogan and Morici;

11          WHEREAS, the misconduct alleged in the Derivative Action overlaps substantially with

12   the misconduct alleged in the Securities Action;

13          WHEREAS, the parties have met and conferred and agree that, in the interest of judicial

14   efficiency, for the economy of the parties’ resources, and for the benefit of Align’s shareholders,

15   it would be beneficial to stay all proceedings in this Derivative Action while the Securities

16   Action remains at the pleading stage, i.e., until either the Securities Action is dismissed with

17   prejudice or a motion to dismiss is denied and the defendants have answered the operative

18   complaint in the Securities Action;

19          NOW, THEREFORE, Plaintiff and Align, by and through their respective attorneys of

20   record, hereby stipulate as follows, and respectfully jointly ask the Court for an order approving

21   the same:

22      1. Defendants shall not be required to move, or otherwise respond, to the current complaint

23          in the Derivative Action;

24      2. The Initial Case Management Conference scheduled for August 7, 2020 is vacated;

25      3. All proceedings in this Derivative Action are stayed while the Securities Action remains

26          at the pleading stage, i.e., until either the Securities Action is dismissed with prejudice or

27          a motion to dismiss is denied and the defendants have answered the operative complaint

28
     STIP. & [PROP.] ORDER STAYING ACTION               -1-
     CASE NO. 3:20-CV-03043-MMC
        Case 3:20-cv-03043-MMC Document 9 Filed 05/26/20 Page 3 of 4



 1         in the Securities Action, but subject to each party’s right (i) to move the Court to lift or

 2         extend the stay and (ii) to oppose such motions to lift or extend the stay;

 3      4. Nothing in this stipulation shall be construed as a waiver of any party’s rights or positions

 4         in law or in equity, or as a waiver of any defenses or claims that any party would

 5         otherwise have, including objections to personal jurisdiction.

 6         IT IS SO STIPULATED.

 7   Dated: May 21, 2020                      WILSON SONSINI GOODRICH & ROSATI
                                              Professional Corporation
 8

 9
                                              By:     /s/ Caz Hashemi
10                                                        Caz Hashemi
11                                            Ignacio E. Salceda
                                              Doru Gavril
12                                            650 Page Mill Road
                                              Palo Alto, CA 94304-1050
13
                                              Attorneys for Nominal Defendant Align Technology,
14                                            Inc.
15
     Dated: May 21, 2020                      GLANCY PRONGAY & MURRAY LLP
16

17
                                              By:     /s/ Robert V. Prongay
18                                                        Robert V. Prongay
19
                                              Pavithra Rajesh
20                                            1925 Century Park East, Suite 2100
                                              Los Angeles, California 90067
21                                            Telephone: (310) 201-9150
                                              Facsimile: (310) 201-9160
22                                            Email: rprongay@glancylaw.com

23                                            Attorneys for Andrew Stafford

24

25

26

27

28
     STIP. & [PROP.] ORDER STAYING ACTION              -2-
     CASE NO. 3:20-CV-03043-MMC
         Case 3:20-cv-03043-MMC Document 9 Filed 05/26/20 Page 4 of 4



 1                                        [PROPOSED] ORDER

 2            Pursuant to the Stipulation, IT IS SO ORDERED. No later than 14 days after either
     (1) City of Roseville Employees’ Retirement System v. Align Technology, Inc. et al., Case No.
 3
     3:20-cv-02897-MMC (the “Securities Action”), is dismissed with prejudice, or (2) the defendants
 4   in the Securities Action have answered the operative complaint therein, the parties to the above-
     titled case shall file a status report in which they either propose an appropriate date for a status
 5   conference or request some other course of action be taken.
 6

 7 Dated: May 26, 2020                             _______
                                                   __   ____
                                                           ____
                                                           __ ____
                                                                ____
                                                                   ____
                                                                     _ _____
                                                                     __    _ __
                                                                             _____________
                                                   _________________________________
                                                   The Ho
                                                   The    on. Maxine M. C
                                                        Hon.                hesney
                                                                          Chesney
 8                                                 Unitted States District Judge
                                                   United
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP. & [PROP.] ORDER STAYING ACTION               -3-
     CASE NO. 3:20-CV-03043-MMC
